— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 18, 2005 (People v Boykin, 14 AD3d 576 [2005]), affirming a judgment of the County Court, Orange County, rendered September 7, 2003.
*986Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Dillon, J.P., Belen, Lott and Miller, JJ., concur.